Title: William P. Van Ness’s Narrative of the Events of June 22, 1804
From: Van Ness, William P.
To: 


General Hamilton perused it, & said it was such a letter as he had hoped not to have received—that it contained several offensive expressions & seemed to close the door to all further reply—that he had hoped the answer he had returned to Col Burr’s first letter would have given a different direction to the controversy—that he thought Mr Burr would have perceived that there was a difficulty in his making a more specific reply, & would have desired him to state what had fallen from him that might have given rise to the inference of Doctor Cooper. He would have done this frankly—& he believed it would not have been found to exceed the limits justifiable among political opponents. If Mr Burr should upon the suggestion of these ideas be disposed to give a different complexion to the discussion, he was willing to consider the last letter not delivered; but if that communication was not withdrawn he could make no reply and Mr Burr must pursue such course as he should deem most proper.
At the request of General Hamilton, I replied that I would detail these ideas to Col Burr; but added that if in his first letter he had introduced the idea (if it was a correct one) that he could recollect the use of no terms that would justify the construction made by Dr Cooper it would in my opinion have opened a door for accomodation. General Hamilton then repeated the same objections to this measure which were stated in substance in his first letter to Col Burr.
When I was about leaving him he observed that if I preferred it, he would commit his refusal to writing. I replied that if he had resolved not to answer Col. Burr’s letter, that I could report that to him verbally, without giving him the trouble to writing it—when he again repeated his determination not to answer—and that Col: Burr must pursue such course as he should deem most proper.
In the afternoon of this day I reported to Col: Burr at his house out of town the above answer and determination of General Hamilton.…
